Duty to Report Suspected Child
Abuse Under 42 U.S.C. § 13031
Under 42 U.S.C. § 13031—a provision of the Victims of Child Abuse Act of 1990—all
covered professionals who learn of suspected child abuse while engaged in enumerated
activities and professions on federal land or in federal facilities must report that abuse,
regardless of where the suspected victim is cared for or resides.
The fact that a patient has viewed child pornography may “give reason to suspect that a
child has suffered an incident of child abuse” under the statute, and a covered professional is not relieved of an obligation to report the possible abuse simply because neither the covered professional nor the patient knows the identity of the child depicted in
the pornography.
May 29, 2012

MEMORANDUM OPINION FOR THE GENERAL COUNSEL
DEPARTMENT OF VETERANS AFFAIRS *
Section 13031 of title 42, a provision in the Victims of Child Abuse
Act of 1990 (“VCAA” or “Act”), Pub. L. No. 101-647, tit. II, § 226, 104
Stat. 4789, 4792, 4806, requires persons engaged in certain activities and
professions on federal lands or in federal facilities to report “facts that
give reason to suspect that a child has suffered an incident of child abuse”
if they learn such facts in the course of their professional activities. Failure to make a report required by section 13031 could subject such persons
to criminal penalties. See 18 U.S.C. § 2258. You have raised two questions about the scope of section 13031. See Letter for Eric Holder, Attorney General, from Will A. Gunn, General Counsel, Department of Veterans Affairs (Nov. 9, 2009) (“VA Letter”).
First, you have asked whether section 13031’s reporting requirement is
limited to situations in which the suspected victim of child abuse is cared
for or resides on federal land or in a federal facility. We conclude that it is
not. Instead, under the VCAA, all persons who learn of suspected child
abuse (as defined by the Act) while engaged in the enumerated activities
and professions on federal land or in federal facilities must report that
* Editor’s Note: After this opinion was issued, 42 U.S.C. § 13031 was reclassified
and renumbered as 34 U.S.C. § 20341. The statute has also repeatedly been amended
by Congress since 2012, but not in any way that appears to undermine the analysis or
conclusions reached by this opinion.

167

36 Op. O.L.C. 167 (2012)

abuse, regardless of where the suspected victim is cared for or resides. We
recognize that the scope of some of the statutory language may be ambiguous, and that narrower readings of the reporting requirement find some
support in certain of the statute’s provisions. But we believe that section
13031, read as a whole and in light of its purpose, is best interpreted
broadly.
Second, you have inquired whether the VCAA’s reporting obligation is
triggered when a person covered by section 13031 learns that a patient
under his or her care has viewed child pornography, even if the person
does not know, and has no reason to believe the patient knows, the identity of the child or children depicted in the pornography. We conclude that
the fact that a patient has viewed child pornography may be a “fact[] . . .
giv[ing] reason to suspect that a child has suffered an incident of child
abuse” under section 13031, and that the statute does not require a covered professional to possess knowledge of the identity of an affected child
in order for the reporting duty to apply.
We have concluded that the interpretive questions you have raised can
be resolved using ordinary tools of statutory construction, so we have not
applied the rule of lenity even though the VCAA provides for criminal
penalties. We note, however, that a person who fails to make a report
required by section 13031 will not necessarily be subject to criminal
penalties under the statute. The criminal penalty provision contains no
explicit mens rea requirement, and thus one would almost certainly be
inferred. See United States v. X-Citement Video, Inc., 513 U.S. 64, 70
(1994). While we need not decide what mens rea would apply, a court
construing section 13031 might well require a defendant to have known
that a report was legally required before imposing criminal liability for a
failure to report. Such a reading would, among other things, address any
concern about imposing criminal liability on persons who lacked clear
notice that the failure to report in their particular circumstances was
unlawful.
I.
Congress enacted the VCAA, including section 13031, as title II of the
Crime Control Act of 1990. Pub. L. No. 101-647, §§ 201–255, 104 Stat. at
4792–4815. Section 13031 requires persons on “Federal land or in a
168

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

federally operated (or contracted) facility” who are engaged in certain
activities—individuals the statute calls “[c]overed professionals”—to
report suspected incidents of child abuse. 42 U.S.C. § 13031(a)–(b)
(2006). Specifically, section 13031(a) provides that
[a] person who, while engaged in a professional capacity or activity
described in subsection (b) of this section on Federal land or in a
federally operated (or contracted) facility, learns of facts that give
reason to suspect that a child has suffered an incident of child abuse,
shall as soon as possible make a report of the suspected abuse to the
agency designated under subsection (d) of this section. 1
Section 13031(d) directs the Attorney General to designate the agency
or agencies to which the reports described in subsection (a) should be
made. It states:
For all Federal lands and all federally operated (or contracted) facilities in which children are cared for or reside, the Attorney General shall designate an agency to receive and investigate the reports
described in subsection (a) of this section. By formal written agreement, the designated agency may be a non-Federal agency. When
1

Subsection (b) provides:
Persons engaged in the following professions and activities are subject to the requirements of subsection (a) of this section:
(1) Physicians, dentists, medical residents or interns, hospital personnel and
administrators, nurses, health care practitioners, chiropractors, osteopaths,
pharmacists, optometrists, podiatrists, emergency medical technicians, ambulance drivers, undertakers, coroners, medical examiners, alcohol or drug treatment personnel, and persons performing a healing role or practicing the healing
arts.
(2) Psychologists, psychiatrists, and mental health professionals.
(3) Social workers, licensed or unlicensed marriage, family, and individual
counselors.
(4) Teachers, teacher’s aides or assistants, school counselors and guidance personnel, school officials, and school administrators.
(5) Child care workers and administrators.
(6) Law enforcement personnel, probation officers, criminal prosecutors, and
juvenile rehabilitation or detention facility employees.
(7) Foster parents.
(8) Commercial film and photo processors.

169

36 Op. O.L.C. 167 (2012)

such reports are received by social services or health care agencies,
and involve allegations of sexual abuse, serious physical injury, or
life-threatening neglect of a child, there shall be an immediate referral of the report to a law enforcement agency with authority to take
emergency action to protect the child. All reports received shall be
promptly investigated, and whenever appropriate, investigations
shall be conducted jointly by social services and law enforcement
personnel, with a view toward avoiding unnecessary multiple interviews with the child.
Consistent with this directive, the Attorney General has issued a regulation designating the agencies authorized to receive and investigate reports
of child abuse submitted under section 13031(a). That rule, which appears
as 28 C.F.R. § 81.2 (2010), provides:
Reports of child abuse required by 42 U.S.C. 13031 shall be made
to the local law enforcement agency or local child protective services agency that has jurisdiction to investigate reports of child
abuse or to protect child abuse victims in the land area or facility in
question. Such agencies are hereby respectively designated as the
agencies to receive and investigate such reports, pursuant to 42
U.S.C. 13031(d), with respect to federal lands and federally operated
or contracted facilities within their respective jurisdictions, provided
that such agencies, if non-federal, enter into formal written agreements to do so with the Attorney General, her delegate, or a federal
agency with jurisdiction for the area or facility in question. If the
child abuse reported by the covered professional pursuant to 42
U.S.C. 13031 occurred outside the federal area or facility in question, the designated local law enforcement agency or local child protective services agency receiving the report shall immediately forward the matter to the appropriate authority with jurisdiction outside
the federal area in question.
Att’y Gen. Order No. 2009-96, 61 Fed. Reg. 7704 (Feb. 29, 1996).
Under section 13031, “the term ‘child abuse’ means the physical or
mental injury, sexual abuse or exploitation, or negligent treatment of a
child.” 42 U.S.C. § 13031(c)(1). Section 13031 further explains that “the
term “sexual abuse” includes the employment, use, persuasion, inducement, enticement, or coercion of a child to engage in, or assist another
170

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

person to engage in, sexually explicit conduct or the rape, molestation,
prostitution, or other form of sexual exploitation of children, or incest
with children.” Id. § 13031(c)(4). “[T]he term ‘exploitation’ means child
pornography or child prostitution.” Id. § 13031(c)(6).
Two other provisions in section 13031 are also relevant. Section
13031(e) provides that “[i]n every federally operated (or contracted)
facility, and on all Federal lands, a standard written reporting form, with
instructions, shall be disseminated to all mandated reporter groups,” and
makes clear as well that although “[u]se of the form shall be encouraged,
. . . its use shall not take the place of the immediate making of oral reports
. . . when circumstances dictate.” Section 13031(h) provides that “[a]ll
individuals in the occupations listed in subsection (b)(1) of this section
who work on Federal lands, or are employed in federally operated (or
contracted) facilities, shall receive periodic training in the obligation to
report, as well as in the identification of abused and neglected children.”
Finally, in section 226(g)(1) of the VCAA (codified as amended at 18
U.S.C. § 2258), Congress criminalized the failure to report child abuse as
mandated by 42 U.S.C. § 13031. The criminal provision states:
A person who, while engaged in a professional capacity or activity
described in subsection (b) of section 226 of the Victims of Child
Abuse Act of 1990 [42 U.S.C. § 13031] on Federal land or in a federally operated (or contracted) facility, learns of facts that give reason to suspect that a child has suffered an incident of child abuse, as
defined in subsection (c) of that section, and fails to make a timely
report as required by subsection (a) of that section, shall be fined
under this title or imprisoned not more than 1 year or both.
18 U.S.C. § 2258 (2006). When the VCAA was originally enacted, the
offense was a Class B misdemeanor punishable by six months of imprisonment, Pub. L. No. 101-647, § 226(g)(1), 104 Stat. at 4808; see 18
U.S.C. § 3581(b)(7) (1988), but in 2006, Congress amended 18 U.S.C.
§ 2258 by raising the maximum punishment from six months to one year
of imprisonment. Adam Walsh Child Protection and Safety Act of 2006,
Pub. L. No. 109-248, § 209, 120 Stat. 587, 615. Other than this change,
Congress has amended neither 18 U.S.C. § 2258 nor 42 U.S.C. § 13031
since it enacted the provisions in 1990.
171

36 Op. O.L.C. 167 (2012)

II.
A.
We first consider the circumstances under which covered professionals
must report suspected child abuse under the VCAA. 2 We conclude that,
although no interpretation of section 13031 perfectly reconciles all of its
provisions, section 13031 is best read to impose a reporting obligation on
all persons who, while engaged in the covered professions and activities
on federal lands or in federal facilities, learn of facts that give reason to
suspect that child abuse has occurred, regardless of where the abuse might
have occurred or where the suspected victim is cared for or resides. In
reaching this conclusion, we considered the construction of section 13031
that you propose, as well as two other readings that would narrow the
reporting obligation. As explained below, while all of these narrowing
constructions find support in certain provisions of the statute, they are
also in significant tension with other parts of section 13031, leading us to
conclude that section 13031 “‘as a whole’” is best read to impose the
broad reporting obligation described above. See United States v. Atl.
Rsch. Corp., 551 U.S. 128, 135 (2007) (quoting King v. St. Vincent’s
Hosp., 502 U.S. 215, 221 (1991)).
Section 13031(a) sets forth the reporting requirement that is the
VCAA’s core directive. It provides that a covered professional engaged in
a covered activity “on Federal land or in a federally operated (or contracted) facility” who “learns of facts that give reason to suspect that a child
2 In preparing our opinion, we considered views provided by your office, the Department of Justice’s Criminal Division, the Department of Defense, the Department of State,
and the Attorney General’s Advisory Council. See E-mail for Jeannie S. Rhee, Deputy
Assistant Attorney General, Office of Legal Counsel (“OLC”), from Alexandra Gelber,
Criminal Division (Jan. 15, 2010, 10:15 AM); E-mail for Jeannie S. Rhee, Deputy Assistant Attorney General, OLC, from John Casciotti, Office of General Counsel, Department
of Defense (Feb. 26, 2010, 5:02 PM); E-mail for Jeannie S. Rhee, Deputy Assistant
Attorney General, OLC, from Robert Choo, Office of the Legal Adviser, Department of
State (July 21, 2010, 2:35 PM); E-mail for Cristina M. Rodríguez, Deputy Assistant
Attorney General et al., from Carter Stewart, United States Attorney for the Southern
District of Ohio (Feb. 3, 2012, 6:45 PM). We also solicited the opinion of the Department
of Health and Human Services, which indicated that it “has no view about the interpretation advanced by the Veterans Administration.” E-mail for Jeannie S. Rhee, Deputy
Assistant Attorney General, OLC, from Elizabeth J. Gianturco, Senior Advisor to the
General Counsel, Department of Health and Human Services (Apr. 21, 2010, 2:16 PM).

172

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

has suffered an incident of child abuse, shall as soon as possible make a
report of the suspected abuse to the agency designated under subsection
(d) of this section.” On its face, this is a broad provision: It applies to
covered professionals on all federal lands and in all federal facilities and
requires a report as soon as possible no matter where the suspected child
victim resides, is cared for, or may have been abused. The express incorporation of subsection (d), however, gives rise to doubt about the scope of
subsection (a)’s reporting requirement, because subsection (d) appears to
require the Attorney General to designate an agency to receive reports
only “[f]or all Federal lands and all federally operated (or contracted)
facilities in which children are cared for or reside.” The central question,
then, is whether the cross-reference to subsection (d) limits subsection
(a)’s otherwise broad language, and if so, in what way. 3
You suggest that it would be reasonable to read the reporting requirement as applying “only with regard to suspected abuse of children residing or cared for on Federal lands and in federally operated and contracted
facilities,” because “42 U.S.C. § 13031(a) requires reporting only to
agencies as designated under subsection (d), and subsection (d) provides
for designation only of agencies to receive and investigate reports for
Federal reservations in which children are cared for or reside.” VA Letter
at 2. In other words, you maintain that, because subsection (d) specifies
agencies to receive reports only for “Federal lands and . . . facilities in
which children are cared for or reside,” Congress intended to require
reports only for suspected abuse of children who reside or are cared for on
federal lands or in federal facilities. Moreover, it might be argued that
when the Attorney General designates an agency to receive reports for
federal lands and facilities in which children are not cared for and do not
reside, he is not making designations “under” subsection (d), because that
provision expressly addresses designations only for federal lands and
facilities “in which children are cared for or reside.” This construction of
section 13031, in your view, would appropriately align the location of the

3 We assume for purposes of this opinion, as do you, that the phrase “in which children are cared for or reside” modifies both “Federal lands” and “federally operated (or
contracted) facilities.” VA Letter at 2 (“subsection (d) provides for designation . . . of
agencies to receive and investigate reports for Federal reservations in which children
are cared for or reside”). The Attorney General’s regulations do not address the issue,
28 C.F.R. pt. 81 (2010), nor do any of the submissions we received.

173

36 Op. O.L.C. 167 (2012)

suspected child victims with subsection (d)’s designation of agencies to
receive reports.
This interpretation is not without some force, but we believe it is inconsistent with other subsections of section 13031 and with the statute
viewed in its entirety. See Davis v. Mich. Dep’t of Treasury, 489 U.S.
803, 809 (1989) (“It is a fundamental canon of statutory construction that
the words of a statute must be read in their context and with a view to
their place in the overall statutory scheme.”). As noted above, Congress
phrased subsection (a) using broad language that contains no limitation on
the federal lands or facilities in which reporting is required, and no residence-based limitation on the suspected child victims whose potential
abuse can give rise to a reporting obligation. In fact, section 13031 as a
whole is devoid of any language that explicitly limits the suspected child
victims whose potential abuse triggers the reporting requirement.
If Congress had intended to limit the scope of the VCAA’s reporting
requirement in the significant manner you propose, an isolated crossreference to subsection (d) would have been an obscure and backhanded
way to do so. Cf. Allied Chem. & Alkali Workers of Am., Local Union
No. 1 v. Pittsburgh Plate Glass Co., 404 U.S. 157, 170–71 (1971) (“To
accept the Board’s reasoning that the union’s § 302(c)(5) responsibilities
dictate the scope of the § 8(a)(5) collective-bargaining obligation would
be to allow the tail to wag the dog.”). Subsection (d) is entitled “[a]gency
designated to receive report and action to be taken,” and purports to
address only the agencies to which reports must be made, not the professionals who must make reports or the children who may be the subject of
reports. Nothing in subsection (d) expressly narrows the scope of potential
child victims covered by the reporting requirement. Cf. Comm’r v. Clark,
489 U.S. 726, 739 (1989) (“In construing provisions . . . in which a general statement of policy is qualified by an exception, we usually read the
exception narrowly in order to preserve the primary operation of the
provision.”).
Indeed, subsection (d) does not say that the Attorney General may only
designate agencies to receive reports for federal lands and facilities “in
which children are cared for or reside.” It simply specifies that the Attorney General “shall designate an agency to receive and investigate” reports
for such lands and facilities, saying nothing about what the Attorney
General should do with respect to other federal lands and facilities. And in
174

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

implementing this authority, the Attorney General has in fact specified
reporting locations for all covered professionals who learn of any covered
abuse while engaged in their profession or activity on any federal land or
facility, not solely abuse connected to lands or facilities where children
are cared for or reside. See 28 C.F.R. § 81.2.
The broad reading of the reporting requirement gains further support
from two other provisions in the VCAA that unambiguously apply to all
federal lands and facilities, not just those where children are cared for or
reside. Subsection (e) requires dissemination of a standard written reporting form to “all mandated reporter groups” “[i]n every federally operated
(or contracted) facility, and on all Federal lands.” In other words, reporting forms must be disseminated not only to federal lands and facilities
where children are cared for or reside, but to all federal lands and facilities. This provision thus appears to presume that mandated reporter
groups exist in every federally operated or contracted facility and on all
federal lands. This presumption, in turn, strongly suggests that Congress
intended to require the reporting of abuse discovered by covered professionals in the course of their covered activities on all federal lands and in
all federal facilities, not simply abuse that occurs on the lands and in the
facilities where children are cared for or reside.
Subsection (h) embodies a similar premise. That provision, entitled
“[t]raining of prospective reporters,” requires “periodic training in the
obligation to report, as well as in the identification of abused and neglected children,” for “[a]ll individuals in the occupations listed in subsection (b)(1) of this section who work on Federal lands, or are employed
in federally operated (or contracted) facilities.” Again, this provision
appears to assume that all individuals who work in the listed occupations
on all federal lands and in all federal facilities—not solely those where
children are cared for or reside—might encounter suspected abuse that
must be reported. This further suggests that Congress intended to require
covered professionals working on all federal lands and in all federal
facilities to report suspected abuse, because the across-the-board training
requirement otherwise would serve no clear purpose.
The broad reading of the reporting requirement is also consistent with
the scope of subsection (b). Subsection (b)’s specific list of relevant
professions and activities echoes the mandatory reporter provisions of
numerous state laws requiring the reporting of abuse. Compare 42 U.S.C.
175

36 Op. O.L.C. 167 (2012)

§ 13031(b) (list set forth supra note 1), with Child Welfare Information
Gateway, Dep’t of Health & Human Services, Mandatory Reporters of
Child Abuse and Neglect: Summary of State Laws at 2 (Apr. 2010)
(“Summary of State Laws”), http://www.childwelfare.gov/systemwide/
laws_policies/statutes/manda.pdf (last visted ca. May 2012). The reporting requirement, as defined in subsections (a) and (b), focuses on the
nature of the covered professional’s employment activity, not the place
where the child victim is cared for or resides. Indeed, many of the covered professionals—such as film processors, coroners, and ambulance
drivers—would likely learn of suspected child abuse in circumstances
that provide no indication whether the child victim is cared for or resides
on federal lands or in a federal facility.
The VCAA’s legislative history also reflects a congressional intent to
enact a far-reaching reporting obligation that would protect as many
victims of suspected child abuse as possible. Senator Biden, a co-sponsor
of the legislation, called it a “sweeping title aimed at mak[ing] our criminal justice system more effective in cracking down on child abusers, and
more gentle in dealing with the child abuse victims.” 136 Cong. Rec.
36,312 (1990); see also id. at 16,240 (statement of Sen. Biden) (“[Y]ou,
the innocent bystander, you, the third party, you have a legal obligation to
report when you observe or have reason to believe that an abuse of an
innocent child takes place.”); id. at 16,238 (statement of co-sponsor Sen.
Reid) (“A critical step in protecting our children is to identify child victims . . . before it is too late. My proposed bill of rights requires certain
professionals to identify who they suspect are victims of abuse and neglect.”).
As we recognize above, our interpretation of the statute does not reconcile perfectly all of the statute’s parts, specifically subsection (a)’s crossreference to subsection (d). Read in context, however, we think subsection
(d) need not and should not be construed to limit either the scope of the
reporting requirement under subsection (a) or the Attorney General’s
authority to designate agencies to receive the required reports. Such an
interpretation would be in marked tension with the breadth of subsection
(a)’s terms, the requirements of subsections (e) and (h), the scope of
subsection (b), and the general evidence of Congress’s intent.
The two additional narrowing constructions we identified also fail to
make better sense of the statute than the broad reading we have adopted.
176

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

We first considered whether the reporting requirement should be limited
to situations involving children who had been abused on federal lands or
facilities. But under this reading, as under your suggested reading, we
would have to conclude that Congress acted to limit the apparently broad
reporting requirement set forth in subsection (a) through the oblique
mechanism of a cross-reference to subsection (d). What is more, this
reading, too, would make it difficult to explain the breadth of the mandated training and provision of forms on all federal lands and in all federal
facilities in subsections (e) and (h) and the scope of covered professionals
in subsection (b). Further, and significantly, this reading would narrow the
class of children whose suspected abuse could give rise to a required
report, despite the fact that no provision in the statute—including subsection (d)—addresses the location of the suspected abuse.
We also considered a third alternative reading—one that would require
reporting only from covered professionals who engage in the specified
professions and activities on federal lands or in federal facilities where
children are cared for or may have been abused. This construction, too,
would rest on a presumption that Congress intended to limit the scope of
the reporting obligation through a single cross-reference to subsection (d).
Further, it would be in particularly sharp tension with subsections (e) and
(h), which require training and distributing reporting forms on all federal
lands and in all federal facilities, not just where children are cared for or
reside. This reading would also produce an anomalous result—a professional’s obligation to report facts giving reason to suspect that a child
unconnected with federal lands or facilities had been abused would turn
on the apparently unrelated question whether other children happened to
be cared for or reside on the lands or in the facility where the professional
works. In our judgment, these difficulties make this interpretation less
coherent than the broad reading we have given the statute.
We therefore conclude that the best reading of section 13031 as a whole
is that a covered professional is required to report suspected child abuse
discovered while engaged in the professions or occupations specified in
subsection (b) on federal lands or in federal facilities. 4
This interpretation of the reporting requirement is consistent with the law of most
states. “All States, the District of Columbia, [and all U.S. territories] have statutes identifying persons who are required to report child maltreatment under specific circumstances,” and, in most states, the list of individuals with reporting obligations closely resembles
4

177

36 Op. O.L.C. 167 (2012)

B.
We next consider whether “the mere knowledge that a patient has
viewed child pornography [would] trigger a covered professional’s duty
to report the suspected child abuse, even if he or she does not know the
identity of the child or children depicted and has no reason to believe the
patient knew their identity.” VA Letter at 2. 5 In raising this question, you
point to language in a later part of subsection (d) providing that, when
reports required by subsection (a) are “received by social services or
health care agencies, and involve allegations of sexual abuse, serious
physical injury, or life-threatening neglect of a child, there shall be an
immediate referral of the report to a law enforcement agency with authority to take emergency action to protect the child.” Based on subsection
(d)’s reference to “the” child, you note that, while it is clear that “the
[reporting] requirement applies when the identity of an abused child can
be determined by the covered provider so that the law-enforcement agency with jurisdiction can be identified, . . . it is less clear . . . that it applies
when that is not the case.” VA Letter at 2. 6 We conclude, however, that
the text of the statute covers the situation you describe.
the list of covered professionals in section 13031. Summary of State Laws at 1–2. In fact,
some jurisdictions require all persons, not just certain professionals, to report suspected
child abuse. Id. at 3. Thus, many, if not all, covered professionals who learn of suspected
child abuse on federal lands or in federal facilities would also be required to report under
state laws. Covered professionals should therefore consult relevant state law to ensure that
they are fully informed about the scope of their legal reporting requirements.
5 As we have noted, section 13031(b) subjects a wide range of individuals to the reporting duty of subsection (a), including physicians, pharmacists, school officials, detention facility employees, and commercial film and photo processors. See supra note 1
(quoting 42 U.S.C. § 13031(b)). Those covered professionals thus may learn of possible
child abuse from a variety of individuals besides those commonly referred to as “patients.” For simplicity, however, we use the term “patient” as shorthand for any person
from whom a covered professional may learn of potential child abuse.
6 Similarly, the Department of Defense states that its relevant policy “does not contemplate that the statute applies in a situation where the patient merely blurts out that he
has an addiction to child pornography.” Instead, under its policy, reporting would be
required in contexts where the patient “is drawn to a particular child,” “knows the identity
or whereabouts of a child depicted in the pornography,” “help[s] to produce the pornography,” or in other contexts where “there is an identifiable child or identifiable children that
could be the subject of action by the child protective agency.” E-mail for Jeannie S. Rhee,
Deputy Assistant Attorney General, OLC, from John Casciotti, Office of General Coun-

178

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

The text of section 13031(a) imposes a reporting duty on a covered
professional “who, while engaged in a professional capacity or activity
described in subsection (b) . . . , learns of facts that give reason to suspect that a child has suffered an incident of child abuse.” “[C]hild abuse,”
in turn, is defined as “the physical or mental injury, sexual abuse or exploitation, or negligent treatment of a child.” 42 U.S.C. § 13031(c)(1).
The statute further provides that “the term ‘sexual abuse’ includes the
employment [or] use . . . of a child to engage in . . . sexual exploitation of
children,” and that “the term ‘exploitation’ means child pornography or
child prostitution.” Id. § 13031(c)(4), (6). Under these definitions, covered professionals must report suspected abuse if they learn of facts
giving reason to suspect that a child “has suffered an incident of [employment or use to engage in child pornography],” 7 or “has suffered an
incident of [child pornography].”
Although section 13031 does not define the term “child pornography,”
it is defined elsewhere in the U.S. Code as
any visual depiction, . . . whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where—

sel, Department of Defense (Feb. 26, 2010, 5:02 PM). The Department of State “does not
have a formal position or policy addressing whether the reporting requirement is triggered
when a covered professional learns that someone has viewed child pornography, but the
professional does not know the identity of the child or children depicted and has no
reason to believe that the viewer knows their identities.” E-mail for Jeannie S. Rhee,
Deputy Assistant Attorney General, OLC, from Robert Choo, Office of the Legal Adviser,
Department of State (July 21, 2010, 2:35 PM). It recognizes, however, that this situation
“may trigger other actions including the enforcement of child pornography laws, if
applicable, or internal discipline.” Id.
7 The substitution in the text is not completely straightforward, in that the statute defines “exploitation”—without any qualification—to include “child pornography or child
prostitution,” but defines “sexual abuse” to include “rape, molestation, prostitution, or
other form[s] of sexual exploitation of children.” Compare 42 U.S.C. § 13031(c)(6)
(definition of “exploitation”), with id. § 13031(c)(4) (definition of “sexual abuse”). We do
not think, however, that the statute intends to draw a strong distinction between “exploitation” and “sexual exploitation.” The latter phrase is not a defined term. And the statute in
other respects seems to treat the two terms as essentially interchangeable. In particular,
the definition of “sexual abuse” expressly provides that “prostitution . . . of children” is a
form of “sexual exploitation of children,” and the definition of “exploitation” similarly
provides that “child prostitution” is a form of “exploitation.” Id. § 13031(c)(4), (6).

179

36 Op. O.L.C. 167 (2012)

(A) the production of such visual depiction involves the use of
a minor engaging in sexually explicit conduct;
(B) such visual depiction is . . . of a minor engaging in sexually
explicit conduct; or
(C) such visual depiction has been created, adapted, or modified to appear that an identifiable minor is engaging in sexually
explicit conduct.
18 U.S.C. § 2256(8). 8 This definition is consistent with dictionary definitions of child pornography. See, e.g., Black’s Law Dictionary 1279 (9th
ed. 2009) (defining “child pornography” as “[m]aterial depicting a person
under the age of 18 engaged in sexual activity”).
Under these definitions, child pornography is not a specific action or
set of actions, but an end product, a particular kind of visual depiction that
is “made or produced.” 18 U.S.C. § 2256(8). It is thus not entirely clear
what it means “to engage in child pornography,” or for “a child” to have
“suffered an incident of” child pornography. Notably, however, certain
other forms of “child abuse” in section 13031 are also defined as end
results rather than actions. “[P]hysical injury,” for example, is defined to
include, among other things, “lacerations, fractured bones, burns, [and]
internal injuries.” 42 U.S.C. § 13031(c)(2). And it is relatively straightforward to conclude that a child has “suffered an incident of” lacerations
or fractured bones if the child has been subjected to physical abuse that
results in those injuries. We think it is similarly clear that, whatever else
the phrase may include, a person has “engage[d] in child pornography” if
that person has produced or created pornographic images of children, and
that “a child has suffered an incident of ” child pornography if that child
has been made the subject of pornographic images. The pornography is “a
permanent record” of the abusive conduct of creating a pornographic
image of a child. New York v. Ferber, 458 U.S. 747, 759 (1982).
Based on this analysis, we conclude that a covered professional who
learns that a patient under his or her care has viewed child pornography
may be aware of “facts that give reason to suspect that a child”—the
Other definitions in section 13031, including the definition of “sexually explicit conduct”—a concept closely related to “child pornography,” as the definition quoted above
makes clear—track definitions in the same chapter (chapter 110) of the criminal code.
Compare 42 U.S.C. § 13031(c)(5) (2006), with 18 U.S.C. § 2256(2) (2006).
8

180

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

subject of the specific pornographic images viewed by the patient—“has
suffered an incident of child abuse.” 42 U.S.C. § 13031(a).
We do not believe a covered professional in such a situation is relieved
of an obligation to report such facts simply because he or she does not
know or have reason to know, or have reason to believe a patient knows,
the identity of the child depicted in the pornography. Subsections (a) and
(d) of section 13031 do not require, either expressly or by implication,
that a covered professional (or his or her patient) know the identity of the
child or children abused in order to have a reporting obligation. We generally “‘resist reading words or elements into a statute that do not appear
on its face.’” Dean v. United States, 556 U.S. 568, 572 (2009) (quoting
Bates v. United States, 522 U.S. 23, 29 (1997)). Moreover, imposing a
requirement that the victim’s identity be known would be in tension with
Congress’s protective purpose. See, e.g., 136 Cong. Rec. 36,312 (1990)
(statement of Sen. Biden) (noting that the statute would “make [the]
criminal justice system more effective in cracking down on child abusers”).
Even assuming that the statute’s references to “a child” in section
13031(a) and (d) limit the reporting requirement to situations involving
“a” specific, potentially identifiable child, that limitation provides no
basis for imposing the additional prerequisites to reporting that the
covered professional know or have reason to believe his or her patient
knows the identity of a child depicted in pornography the patient admits
to viewing. Pornography may well involve “a” specific, potentially
identifiable child even if neither covered professionals nor their patients
know the child’s identity. Even if covered professionals (or their patients) do not know the identity of any children depicted in pornography
viewed by a patient, a report may lead authorities to specific, identifiable children. While some child pornography may be the work of professionals and therefore difficult to link to specific identifiable children,
other such images are homemade recordings, taken in domestic contexts,
of sexually abusive acts “committed against young neighbors or family
members,” and therefore traceable through law enforcement investigation to a particular child or children. Philip Jenkins, Beyond Tolerance:
Child Pornography on the Internet 82 (2001); see also Richard Wortley
& Stephen Smallbone, Community Oriented Policing Services, Dep’t of
Justice, Problem-Oriented Guides for Police, Problem-Specific Guides
Series No. 41, Child Pornography on the Internet at 9 (2006), http://
181

36 Op. O.L.C. 167 (2012)

www.cops.usdoj.gov/Publications/e04062000.pdf (last visited ca. 2012)
(“[M]ore commonly, amateurs make records of their own sexual abuse
exploits, particularly now that electronic recording devices such as
digital cameras and web cams permit individuals to create high quality,
homemade images.”).
For the same reasons, section 13031(d)’s statement that, in certain
circumstances, social services or health care agencies must refer reports of
suspected child abuse “to a law enforcement agency with authority to take
emergency action to protect the child” (emphasis added) should not be
read to restrict the reporting obligation to situations in which covered
professionals know the identity of the children who are the victims of
suspected abuse. This law-enforcement referral requirement applies not to
covered professionals, but to the “social services or health care agencies”
that receive reports of suspected child abuse. 42 U.S.C. § 13031(d). The
statute expressly contemplates that the agency receiving the report, not the
covered professional, must ascertain which law enforcement agency is
“authori[zed] to take emergency action to protect the child.” Id. And
although the referral requirement could be read to reflect an assumption
that these agencies generally will know the identity of the child in need of
protection, the requirement also could be satisfied by identifying a law
enforcement agency with authority to initiate an investigation to ascertain
the identity and location of the suspected victim.
We therefore conclude that the fact that a patient has viewed child pornography may constitute a “fact[] that give[s] reason to suspect that a
child has suffered an incident of child abuse” under section 13031, and
that a covered professional is not relieved of the obligation to report such
a fact simply because the identity of the injured child is unknown.
C.
As noted, the VCAA provides for criminal penalties. 18 U.S.C.
§ 2258. When interpreting a statute’s civil provision, the violation of
which is also subject to criminal sanction, the rule of lenity may be
invoked to resolve ambiguity in the provision. See Leocal v. Ashcroft,
543 U.S. 1, 11–12 & n.8 (2004); United States v. Thompson/Center
Arms Co., 504 U.S. 505, 517–18 & n.10 (1992) (plurality opinion).
Here, however, we resolved both of the interpretive questions you
presented without employing the rule of lenity, because we concluded
182

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

that the provisions at issue did not present any “grievous ambiguity or
uncertainty” that could not be addressed by applying ordinary tools of
statutory construction. Muscarello v. United States, 524 U.S. 125, 139
(1998) (internal quotation marks omitted).
We recognize, however, that the statutory trigger for the reporting requirement—the learning of “facts that give reason to suspect that a child
has suffered an incident of child abuse”—is extremely broad. For example, the statute’s text does not appear to require either that the suspected
abuse have occurred recently or that there be a direct connection between
the facts and a particular perpetrator of or witness to abuse. Thus, a doctor’s duty to report conceivably could be triggered by a patient’s revelation that his neighbor confided that he was abused as a child some decades ago, a patient’s revelation that acquaintances long ago had viewed
child pornography, or a patient’s expression of amazement that he had
learned from the Internet that child abuse or child pornography was far
more prevalent than he had previously believed. 9 Because failures to
report may be criminally prosecuted, courts may be concerned about the
uncertain breadth of the suspected abuse that may be subject to section
13031’s reporting requirement, particularly when combined with the
ambiguities discussed in Parts II.A and II.B.
You have not asked us to define the boundaries of the phrase “facts
that give reason” to suspect child abuse or to discuss the application of
18 U.S.C. § 2258, but we note that covered professionals who fail to
make a report required by the statute may not always be criminally liable
for their failure to do so. Significantly, although the VCAA’s criminal
penalty provision lacks an express mens rea requirement, courts generally “interpret[] criminal statutes to include broadly applicable scienter
requirements, even where the statute by its terms does not contain them.”
X-Citement Video, 513 U.S. at 70. 10 Courts deciding whether to impose
9 We do not consider here whether other aspects of the language quoted in the text
above, or of language elsewhere in the statute, might limit its application in some such
situations. A court might also adopt a narrowing construction of the statutory trigger for
the reporting requirement to avoid notice concerns. See Skilling v. United States, 130
S. Ct. 2896, 2931 (2010).
10 As the Supreme Court has explained, the presumption that a statute contains a mens
rea requirement even when that requirement is not explicit in the statutory text is consistent with the rule of lenity. See Liparota v. United States, 471 U.S. 419, 427–28 (1985).

183

36 Op. O.L.C. 167 (2012)

criminal penalties on a covered professional for failing to file a report
would have to decide (i ) whether to construe 18 U.S.C. § 2258 to impose
a mens rea requirement, and (ii) if they do so, what the required mens rea
is. And while for some statutes, courts have required only that a defendant
have knowledge of the “facts that make his conduct illegal,” Staples v.
United States, 511 U.S. 600, 605 (1994), for others, courts have required
that a defendant know that his or her conduct was “unauthorized or illegal” before criminal liability could be imposed, particularly where failure
to impose such a requirement would “criminalize a broad range of apparently innocent conduct,” Liparota v. United States, 471 U.S. 419, 426,
434 (1985). Here, a court concerned about ordinary citizens’ ability to
decipher the contours of the abuse that must be reported, or about the
statute’s punishment of a failure to act rather than an affirmative act,
might be inclined to adopt this kind of heightened mens rea requirement.
See Skilling v. United States, 130 S. Ct. 2896, 2927–28 (2010) (noting that
a “‘criminal offense’” must be defined “‘with sufficient definiteness that
ordinary people can understand what conduct is prohibited’” (quoting
Kolender v. Lawson, 461 U.S. 352, 357 (1983))); id. at 2933 (noting that a
“mens rea requirement” can help “blunt[] . . . notice concern[s]”); Lambert v. California, 355 U.S. 225, 228 (1957) (holding that due process
requires that a person who is “wholly passive and unaware of any wrongdoing” have notice of a registration requirement before she may be held
criminally liable).
III.
In sum, any person who, while engaged in a professional capacity or
activity described in subsection (b) of section 13031 on any federal land
or in any federally operated (or contracted) facility, learns of “facts that
give reason to suspect that a child has suffered any incident of child
abuse” must report the suspected abuse to a designated agency. The fact
that a patient has viewed child pornography may “give reason to suspect
that a child has suffered an incident of child abuse” under the statute, and
Inferring a mens rea requirement is, however, a distinct practice from applying the rule of
lenity, and the Court has suggested that lenity principles may not apply in determining the
degree of mens rea that is required. See Staples v. United States, 511 U.S. 600, 619 n.17
(1994).

184

Duty to Report Suspected Child Abuse Under 42 U.S.C. § 13031

a covered professional is not relieved of an obligation to report the possible abuse simply because neither the covered professional nor the patient
knows the identity of the child depicted in the pornography. As described,
however, a covered professional’s failure to file a required report will not
necessarily result in criminal liability.
VIRGINIA A. SEITZ
Assistant Attorney General
Office of Legal Counsel

185